Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 25 July 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York July 25. 1790.

This being my week of writing to Maria, I should not have troubled you but to inclose the copy of a letter I write this day to Colo. Randolph. You see that I have taken great liberties in hazarding ideas on which you ought to have been previously consulted: however I do it in such a way as to leave them open for your correction, and when we meet at Monticello, the arrangements may be finally put into such a shape as may suit all. Congress will probably rise between the 6th. and 13th. of August, and I may set out for Virginia about a fortnight after their adjournment. A quotaed assumption, which will leave Virginia to pay exactly what she will recieve, will probably be agreed to. No certainty yet of war between Spain and England. Present my best love to Martha and be assured of the esteem of Dear Sir Your’s sincerely & affectionately,

Th: Jefferson

